Citation Nr: 1620013	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain.

2. Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

3. Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1985 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  See September and December 2008 Rating Decisions.

This matter was last before the Board in March 2015 at which time it was remanded for further development.  Pursuant to the Board's remand directives the Veteran was examined to assess the severity of the service-connected disabilities on appeal, to include any neurological manifestations due to a lumbosacral strain.  The RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2015 rating decision VA increased the rating for the lumbosacral strain to 20 percent, and granted a separate 10 percent rating for left lower extremity radiculopathy.  As the maximum benefit allowable was not granted for the lumbosacral strain that claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Given that the appellant did not perfect an appeal to either the rating or effective date assigned for left lower extremity radiculopathy the Board has no jurisdiction to address that matter.  38 U.S.C.A. § 7105 (West 2014).

The issue of entitlement to total disability due to individual unemployability has not been raised in connection with the Veteran's increased disability rating claims.  See November 2008, March 2011, and May 2015 VA Examination Reports.  Hence, a claim of entitlement to individual unemployability benefits is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

FINDINGS OF FACT

1. The Veteran's lumbosacral strain is not manifested by either forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.

2. The Veteran's right knee chondromalacia is not manifest by ankylosis, moderate subluxation or lateral instability, frequent episodes of locking, flexion limited to 30 degrees or less, or extension limited to 15 degrees or less

3. The Veteran's left knee chondromalacia is not manifest by severe subluxation or lateral instability, flexion limited to 15 degrees or less, or extension limited to 20 degrees or less.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code 5237 (2015). 

2. The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2015).

3. The criteria for a disability rating in excess of 20 percent for residuals of a right knee contusion, limitation of extension, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process-Duties to Notify and Assist

VA has fulfilled its duty to notify.  38 U.S.C.A. § 5103 (West 2014).  VA informed the Veteran of the evidence necessary to establish entitlement to an increased disability rating.  See June 2008, October 2008, and November 2008 Correspondence.

VA has also fulfilled its duty to assist.  38 U.S.C.A. § 5103A (2014).  The RO identified and obtained the available evidence needed to substantiate the Veteran's claims, to include, where warranted by law, providing the Veteran with VA examinations.  See, e.g., the May 2015 VA Examination Report.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  There is no evidence that additional records have not been requested or that additional examinations are warranted.  Id.; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015).  

In summary, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes to individual disabilities.  These codes provide rating criteria specific to a particular disability.  If two diagnostic codes are applicable to the same disability, the code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestations under different diagnostic codes-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.

When evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45; see DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in 38 C.F.R. §§ 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).  

The Schedule recognizes painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis); Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" and therefore warrant a higher rating). 


Lumbosacral strain

The Veteran asserts that his lumbosacral strain warrants a rating in excess of 20 percent.  After reviewing the record the Board finds that the preponderance of the evidence is against the claim, and therefore the claim must be denied.

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237 (lumbosacral or cervical strain) as 20 percent disabling.  38 C.F.R. § 4.71a.  When a disorder is specifically listed in the rating schedule it may not be rated under another Diagnostic Code by analogy.  Copeland v. McDonald, 27 Vet.App. 333, 337 (2015).  

The Schedule provides for the evaluation of a lumbosacral strain under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  While the Schedule provides an alternative formula for rating an intervertebral disc syndrome the appellant is not service connected for that disorder, and hence the General Rating Formula for rating this disorder controls.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for evaluating the nature of a lumbosacral strain, the law provides a 20 percent rating is assigned when forward thoracolumbar flexion is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

VA examination findings show that the Veteran's lumbosacral strain does not satisfy the criteria for a disability rating of 40 percent.  Although the disorder reduces the range of spinal motion, examination findings from November 2008, March 2011, and May 2015 VA examinations show that forward spinal flexion always exceeded 30 degrees.  Further, there never was any evidence of ankylosis of the thoracolumbar spine.  Moreover, these VA examinations showed that forward spinal flexion remained above 30 degrees with repetitive use and in spite of symptoms such as pain, weakness, fatigability, incoordination, and lack of endurance.  The VA examination reports suggest that the impairment resulting from the Veteran's service-connected low back disability has not increased for many years.  See March 1993 VA Examination Report (measuring spinal flexion and extension at 60 degrees and 20 degrees, respectively); May 2015 VA Examination Report (measuring spinal flexion and extension at 60 degrees and 15 degrees, respectively).

The November 2008, March 2011, and May 2015 VA examination reports constitute highly probative evidence that weighs against entitlement to an increased disability rating for a lumbosacral strain.  The examinations were conducted by medical professionals who reviewed the Veteran's pertinent medical history, examined the appellant, and clearly assessed the severity of his service-connected lumbosacral strain.  Moreover, the VA examiners' findings are largely consistent across all three reports.  

The VA examination findings are also consistent with VA medical evidence, which documents chronic back pain that is exacerbated by prolonged standing, walking, bending, stooping, and lifting.  November 2008, March 2011, and May 2015 VA Examination Reports; October 2010 Statement.  The medical evidence documents mild-to-moderate back pain "unchanged over the long term" and managed by steroid injections.  See November 2012  and February 2013 VA medical records.  It also documents back spasms as well as flare ups characterized by moderate-to-severe low back pain.  October 2007 VA medical records (noting moderate low back pain for four days); October 2009, March 2010, and January 2012 VA medical records; October 2010 Statement.  VA medical reports do not suggest that symptoms due to the lumbosacral strain prevent him from performing activities such as standing and walking for limited periods or from performing his job duties at the United States Postal Service.

The preponderance of the evidence is against the claim of entitlement to an increased schedular disability rating for a lumbosacral strain.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Right and Left Knee Chondromalacia 

The Veteran asserts that right knee chondromalacia warrants a rating in excess of 10 percent and that left knee chondromalacia warrants a rating in excess of 20 percent.  After reviewing the record the Board finds that the preponderance of the evidence is against the claim, and therefore the claim must be denied..

VA assigned a 10 percent rating for right knee chondromalacia under Diagnostic Code 5014 (osteomalacia) and a 20 percent rating for left knee chondromalacia under Diagnostic Code 5258 (locking).  The Veteran is not service connected for arthritis in the knees, however, osteomalacia is rated as degenerative arthritis, and hence the range of knee motion must be considered.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under Diagnostic Code 5260 a 10 percent rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent is assigned when flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 20 percent rating is assigned when leg extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  Id.

Given that the maximum rating under Diagnostic Code 5258 is a 20 percent rating, the Board will consider the appellant's entitlement to an increased rating for his left knee disorder under Diagnostic Codes 5260 and 5261.

The normal range of knee motion is from 0 degrees of extension and to 140 degrees flexion.  38 C.F.R. § 4.71(a).

VA examination findings preponderate against concluding that that the Veteran's right knee chondromalacia satisfies the criteria for an increased disability rating.  Although the disorder reduces the range of right knee motion, right knee flexion consistently exceeded 30 degrees without pain, and right knee extension was consistently less than 15 degrees without pain at November 2008, March 2011, and May 2015 VA examinations.  While there was some evidence of decreased motion following repetitive use, at no time was such a loss demonstrated to be compensable under the provisions of 38 C.F.R. § 4.71a.  Further, while 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides a basis for compensating subluxation and instability due to chondromalacia, no instability or subluxation was ever identified on VA examination.  Examination findings indicate that although right knee chondromalacia is aggravated by prolonged standing, walking, and driving, it does not adversely impact his activities of daily living or his occupation as a window clerk for the United States Postal Service. 

VA examination results for left knee chondromalacia are similar, and they do not show that the disability satisfies the criteria for a disability rating in excess of 20 percent.  Left knee flexion consistently exceeded 15 degrees without pain and left knee extension consistently exceeded 20 degrees without pain at each of the aforementioned VA examinations.  No additional compensable limitation of motion resulted from repetitive-use testing or flare ups.  Finally, neither recurrent subluxation nor lateral instability were identified on examination, hence, precluding consideration of Diagnostic Code 5257.  While the Veteran's left knee disability limits his ability to stand, walk, and/or drive for significant periods, but does not prevent him from performing these activities.  It also does not prevent him from performing his activities of daily living or completing his work duties.  Id.

The November 2008, March 2011, and May 2015 VA examination reports constitute highly probative evidence that weighs against entitlement to increased ratings for both knees.  The examinations were conducted by medical professionals who reviewed the Veteran's pertinent medical history, examined the appellant, and clearly assessed the severity of his right and left knee disabilities.  The VA examiners' findings are largely consistent across all three reports and with VA medical treatment records that indicate ongoing symptoms that have remained relatively consistent and stable.

Specifically, the VA medical evidence confirms, what is already reflected in the assigned ratings, that the Veteran's left knee is worse than the right.  Still, these disorders do not prevent him from performing basic postural movements such as squatting, and is characterized by locking on the left side.  VA medical records from April 2008 reflect that the Veteran reported worsening left knee pain that was aggravated by bending and that he experienced two episodes of "giving out" of the left knee in the span of a few weeks.  VA medical records from May and June 2008, show that X-rays of the knees showed normal findings save for mild left patellofemoral narrowing.  There was no evidence of "acute changes to explain (the) episodes of 'giving out.'"  

Similarly, in March 2010 the Veteran reported frequent locking of the left knee so that he had to forcefully extend his lower leg to 30 degrees, mild to moderate (4 out of 10) knee pain, and symptoms aggravated by standing, bending, twisting, walking, and ascending stairs.  On physical evaluation, the Veteran exhibited slight guarding and antalgic gait favoring the left side as well as mild effusion and medial joint line tenderness.  Left knee flexion/extension ranged from 0 to 120 degrees and the Veteran was able to squat to about 45 degrees with pain.  Diagnostic imaging showed minimal degenerative change in the right knee.  

In February 2016, the Veteran reported worsening locking and mild (3 out of 10) pain associated with the left knee.  A physical examination revealed no visual changes to the knee.  

As noted, the Veteran receives the maximum rating available for locking of the left knee joint under Diagnostic Code 5258.  As also noted above, however, when looking at alternative Diagnostic Codes to rate the disorder, there is no evidence that any available Code would provide an increased rating for this disorder.

The Veteran's bilateral chondromalacia is not entitled to compensation under Diagnostic Codes 5256, 5259, 5262, and 5263 because neither knee disability is characterized by ankylosis, cartilage dislocation and/or removal, tibia/fibula impairment, and/or genu recurvatum.  38 C.F.R. § 4.71a.

The preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and a rating in excess of 10 percent for a right knee disability and in excess of 20 percent for a left knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55

Extraschedular Ratings

The Board has considered whether the Veteran's lumbosacral strain and bilateral chondromalacia present an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards such that referral for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Referral of the Veteran's service-connected low back disability and right and left knee disabilities for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Comparing the symptoms due to the lumbosacral strain and bilateral chondromalacia, and all functional impairments with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's lumbosacral strain is manifested by: impaired range of motion (flexion/extension); a limited ability to perform activities such as standing, walking, and lifting; pain on movement; flare-ups; and spasms.  His bilateral chondromalacia is manifested by limited range of motion; reduced ability to stand, walk, and/or drive; left knee locking; slight guarding and antalgic gait favoring the left side; mild effusion; and medial joint line tenderness.

The Schedule, however, accounts for the symptoms attributed to these disorders as well as the degree of impairment these symptoms cause.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5257, 5258, 5260, 5261; 38 C.F.R. §§ 4.40, 4.45, 4.59 (contemplating pain, weakness, instability, fatigability, and incoordination of the joint); DeLuca, 8 Vet. App. at 206.  There is no indication that any of these disorders is otherwise exceptional or unusual vis-a-vis the schedular criteria, or that any are not adequately compensated by the assigned disability ratings.

Given that the first step of the inquiry is not satisfied consideration of whether related factors are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  The Board will not refer the evaluation of the Veteran's service-connected low back disability or his service-connected right and left knee disabilities for extraschedular consideration.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran does not have additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Veteran's claim for an increased disability rating does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain is denied.

Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia is denied.

Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia is denied



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


